
	
		II
		112th CONGRESS
		2d Session
		S. 3675
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2012
			Ms. Collins (for herself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To expand the HUBZone program for communities affected by
		  base realignment and closure, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the HUBZone Expansion Act of
			 2012.
		2.Expanding
			 HUBZone program for communities affected by base realignment and
			 closureSection 3(p)(4)(D) of
			 the Small Business Act (15 U.S.C. 632(p)(4)(D)) is amended—
			(1)in clause (iv),
			 by striking the period at the end and inserting ; and;
			(2)by redesignating
			 clauses (i), (ii), (iii), and (iv) as subclauses (I), (II), (III), and (IV),
			 respectively;
			(3)in the matter
			 preceding subclause (I), as so redesignated, by striking means lands
			 within and inserting the following: “means—
				
					(i)lands
				within
					;
				and
			(4)by adding at the
			 end the following:
				
					(ii)a geographic
				area that—
						(I)is—
							(aa)the municipality
				in which the military installation is located;
							(bb)the county in
				which the military installation is located; or
							(cc)(AA)the census tract in
				which the military installation is located; or
								(BB)the census tract in which the military
				installation is located and a census tract contiguous to that census tract;
				and
								(II)has a total
				population of not more than 50,000, as determined with reference to the most
				recent decennial
				census;
						.
			
